Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of mental processes, without significantly more. 
The framework for establishing a prima facie case of lack of subject matter eligibility requires that the Examiner determine: (1) Does the claim fall within the four categories of patent eligible subject matter; (2a) prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon and (2a) prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application; and (2b) Does the claim recite additional elements that amount of significantly more than the judicial exception. 
Under Step (1): claims 1 and 2 are each directed to an apparatus for calculating biological clock time, and claim 13 is directed to a process for calculating biological clock time, and thus, the claims fall under one of the four patent eligible categories. 
To Step 2(a) prong 1: 
Claim 1 recites: 
A method of designing an initial treatment pattern that defines an initial volume of ocular tissue of an eye to be modified, the method comprising: 
obtaining a plurality of preoperative outflow parameters of the eye; 
applying one or more of the plurality of preoperative outflow parameters to an aqueous flow model; 
modifying the aqueous flow model based on a test treatment pattern; obtaining a model intraocular pressure (IOP) based on the modified aqueous flow model; 
evaluating the model IOP relative to an IOP criterion to obtain an evaluation outcome; 
if the evaluation outcome is positive, designating the test treatment pattern as an initial treatment pattern; and 
if the evaluation outcome is negative, modifying the aqueous flow model based on a modified test treatment pattern, and repeating the obtaining and the evaluating.

The above italicized limitations in claim 1 do not include any specific structure, and can all be performed in a person’s mind. Specifically, an optometrist can obtain a plurality of preoperative outflow parameters, and then apply these parameters to a known aqueous flow model, modify the aqueous flow model using their professional knowledge, obtain a model IOP and evaluate the model IOP, then determine an outcome, i.e. positive/negative, to then make modifications and repeat. These limitations refer to normal surgery planning steps an optometrist would perform to lead to a successful surgery. 
Claim 16 is interpreted similarly as claim 1. Thus, both claims 1 and 16 contain method steps which can be fully performed by a person via mental steps and using pen and paper. 
To claims 7 and 17, these claims are apparatus claims, which further recite the structures: memory and processor. However, when the claims, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind. Likewise, performance of a claim limitation using generic computer components does not preclude the claim limitation from being in the mathematical concepts grouping or the certain methods of organizing human activity grouping. 
Accordingly, all independent claims are directed to mental processes, which are abstract ideas.
Depending claims 2-6 and 8-15 disclose additional steps which all fall under mental processes.
Under Step 2(a) prong 2: The Court defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. 
This judicial exception is not integrated into a practical application because claims 1-20 do not disclose using the surgical planning steps to affirmatively perform a surgical procedure. Additionally, none of the independent claims positively recite outputting the calculated results in a human perceivable manner.
This judicial exception is not integrated into a practical application because claims 1, 2, or 13, do not provide improvements to the functioning of a computer or to any the technical field under MPEP 2106.05(a). 
Under Step 2b: Claims 1-17 include the additional element: aqueous flow model, which refers to an equation stated in the Applicant’s Specification [0193] and is modification of Goldmann’s equation. This additional element, is also an abstract idea which falls under the mathematical equations/relationship bucket. Accordingly, the additional element does not amount to significantly more, because it overlays one abstract idea (i.e. mathematical equation) over another abstract idea (mental process). 
Accordingly, claims 1-17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	
Claim Interpretation
To claims 1, 7, 16 and 17, these claims recites “if” statements, which are contingent limitations according to the MPEP 2111.04 II:
II. CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.

The contingent limitation interpretation can be overcome by replacing “if” with “when.”

Conclusion
The Applicant is invited to schedule an interview with the Examiner to expedite prosecution. 
To independent claims 1, 7 16 and 17, the following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Berlin US 2012/283557 A1 discloses a system for glaucoma treatment, to decrease IOP. The method includes planning/designing a treatment pattern, and using different iterative surgical techniques which is understood as obtaining pre-operative, and post-operative parameters. Berlin also discloses using imaging for determining subsequent treatment steps. However, Berlin does not teach using and modifying an aqueous flow model, and modeling/controlling IOP as recited in the current invention.
Grant et al. US 2013/103011 A1 similarly discloses an image-based laser treatment system for decreasing IOP. However, Grant also does not teach using and modifying an aqueous flow model, and modeling/controlling IOP as recited in the current invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            
	September 29, 2022